DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shustack (5,128,391).
Shustack sets forth extensible and pasteurizable radiation curable coatings containing organofunctional silane adhesion promoters.  Said composition comprises (a) a bulky acrylate or methacrylate monomer; (b) a specific combination of oligomers; and (c) an organofunctional silane adhesion promoters—see abstract.  Optionally said composition comprises one or more additives, such as a photoinitiator; a coinitiators; abrasion resistance; slip and flow-out additives; wetting promoters and extender resins—see abstract.  Said bulky monomer (a) is found in amounts from about 15 to about 75 percent by weight and selected from the group consisting of isobornyl; dicyclopentenyl; dicyclopentenyl oxyethyl, cyclohexyl; 3,3,5-trimyl cyclohexyl; phenyl; benzyl; naphthyl, substituted derivatives thereof, and mixtures thereof; said oligomer is found in amount from about 10 to about 80 percent by weight and comprise a mixture of (i) a urethane acrylate or methacrylate oligomer and (ii) an epoxy acrylate or methacrylate oligomer; and said organofunctional silane adhesion promoter is found in amounts from about 0.1 to about 10 percent by weight—see col. 2, lines 45-68. 
Said composition is useful as a protective coating for metal substrates—see col. 3, lines 49-53.  A photoinitiator can be used in amounts from 0.3 to about 10 parts by weight per 100 parts by weight of the basic composition—see col. 5, lines 5-7.  
Regarding the mixture of the oligomeric component (b) comprises from 10 to 90 parts by weight of (i) the urethane (meth) acrylate oligomer and comprises from 10 to about 90 parts of (ii) the epoxy (meth) acrylate, based on 100 parts of the oligomer composition (b)—see col. 6, lines 28-33.  
Regarding the organofunctional silane adhesion promoter (c) promotes adhesion between the metallic substrates and the radiation curable coating composition—see col. 8, lines 61-65.  Shustack sets forth when the adhesion promoter © comprises acrylate or methacrylate functionality the compatibility with the oligomers and bulky monomers of the composition is increased—see col. 60-65.  Shustack sets forth with sufficient specificity to a skilled artisan that the different classes of organofunctional silanes, such as halogenated vinyl, aminoalkyl; epoxy; ureidonalkyl; acrylic; methacrylic and mercapto- functional organosilane adhesion promoters are suitable interchangeable as adhesion promoting agents—see column 9, lines 1-35.  
Per example 3, Shustack sets forth a radiation curable clear coating compositions comprising 23 parts by weight of an epoxy acrylate oligomer; 10 parts by weight of a urethane acrylate oligomer; 13 parts by weight of glycerol propoxy triacrylate; 40.17 parts by weight of isobornyl acrylate (a cycloaliphatic acrylate monomer); 3 parts by weight of a photoinitiator; 1 parts by weight of an aminopropyltriethoxysilane adhesion promoter; 2.00  parts by weight of a polyethylene wax; .75 parts of a polytetrafluoroethylene; 1.00 parts by weight of a silicone diacrylate; 2.00 parts by weight of an amine coinitiators; 4.00 parts by weigh to benzophenone photoinitiator; and 0.05 fluorad FC-430 (surfactant).  The primary difference is said composition does not comprises at least 60 to 90 % by weight of said cycloaliphatic monofunctional acrylate monomer, as found in the instant claims.  However, the overall teachings of the reference set forth said composition may comprise up to about 75 wt. % of said bulky monomer (corresponding to applicant’s cycloaliphatic monofunctional acrylate monomer).  Thus, it would have been obvious for as skilled artisan to obtain a composition as instant claimed with at least about 75 wt. % of said cycloaliphatic acrylate monomer.  In addition, the courts have upheld where the general conditions of the claims are found in the prior art, it is not inventive, to discover the optimum or workable ranges by routine experimentation—see In re Aller et al, 105 USPQ 233.  

Claim(s) 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishima et al (2012/0077896) in view of Baikerikar et al (US7,781,493).
Ishima sets forth an active energy ray curable type inkjet composition used for coating/recording on glass substrates.  Said composition comprise a photopolymerization initiator; 40 to 75 percent by mass of a cyclic mono-functional (meth) acrylate; 5 to 20 percent by mass of a hydroxyl-group containing (meth) acrylate; and 3 to 10 percent by mass of an epoxy group containing silane coupling agent—see abstract.  Said composition may additionally comprise a mono-functional monomer comprising a heterocyclic group—see [0030] - [0032].  Said mono-functional monomer comprising a heterocyclic group is found in amounts from less than or equal to 25 percent by mass—see [0033].  The composition may contain a multifunctional (meth) acrylate in amounts less than or equal to 15 percent by mass—see [0034].  An organic or inorganic pigment may be added to said composition in amounts from 0.5 to 25 percent by mass—see [0035].  Ishima sets forth for 1 part by mass of pigment 0.05 to 5 parts by mass of a dispersing agent can be added, wherein said dispersing agent is found in amounts from 0.1 to 30 percent by mass in the total composition—see [0037].  The composition comprises a photopolymerization initiator, wherein Ishima teaches that the use of an acylphosphine oxide in combination with a-hydroxyketone and an a-aminoalkylphenone helps to improve the curing properties of thin and thick films—see [0045].  It is taught that the total amount of said photopolymerization combination in the ink is 8 to 15 percent by mass—see [0045].  The composition may also comprise additives, such as surface conditioning agents (surfactants)—see [0047].  
Per example 7, Ishima sets forth an active energy ray curable ink composition comprising a mill base comprising 2.64 mass % of a cyan pigment; 18.44 mass percent of 4-t-butylcyclohexyl acrylate (a monofunctional cycloaliphatic acrylate monomer); and 0.92 mass % of a pigment dispersant; 5 mass percent of an epoxy group containing silicon alkoxy oligomer (X-41-1056); 46 mass % of phenoxyethyl acrylate (a monofunctional aryloxy alkyl acrylate); 10 mass % of the hydroxyl group containing acrylate monomer CN131B (2-hydroxy -3- phenoxy propyl acrylate, a monofunctional acryloxyalkyl acrylate); 5 mass % of dipropylene glycol diacrylate; 4 mass % of photoinitiator TPO (acylphosphine oxide); 4 mass % of photoinitiator Irgacure 369; 4 mass % of photoinitiator Esacure One; and 0.2 mass % of Tegorad 2300 (a silicone polyether acrylate—a modified polyorganosiloxane).  Said composition overall comprises 74.4 percent by mass of a mono-functional acryloxyalkyl acrylate and monofunctional cycloaliphatic acrylate (phenoxyethyl acrylate; hydroxy-phenoxy propyl acrylate; and 4-t-butylcyclohexyl acrylate) and 12 percent by mass of a photoinitiator.  
The primary difference is said composition fails to comprise 1 to 10 wt. % of an amine-functional silane.  However, it is known in the art that amine functional silane coupling agents are interchangeable as coupling agents for glass as evidenced by Baikerikar.  Baikerikar sets forth protective coatings for window glass.  Said coating comprising compositions comprising a) one or more film forming resins having at least one functional group capable of polymerization; b) one or more reactive diluents capable of reacting with said film forming resin; c ) one or more Si, Ti, Zr, Al or metal containing compounds capable of promoting adhesion of the composition to glass; d) one or more fillers capable of imparting abrasion resistance when cured and e) one or more compounds which is reactive with said film forming resin which also contains at least one acidic moiety—see abstract.  Said adhesion promoting compounds can be found in column 6, line 40 to col. 10, line 23.  Said adhesion promoting compounds are taught to enhance the bonding of the composition to glass.  Said compounds have at least one group capable of reacting, binding and/or associating with a group on at least one surface of the substrates to be bonded together.  Said compounds serve as a molecular bridge at the interface of at least at least two surfaces—see col. 6, lines 40-50.  Preferable adhesion promoting compounds contains siloxy linkages.  
Per example 10, Baikerikar sets forth a coating composition which show it is known in the art to use amino functional silanes, such as, bis (3-trimethoxyallylpropyl) amine (adhesion promoter) as acceptable and known adhesion promoters for coating glass. 
Thus, it is deemed it would have been within the skill level of an ordinary artisan to at least try to obtain an alternatively acceptable UV curable coating for glass comprising at least 75 wt. % of a monofunctional aryloxyalkyl acrylate monomer in combination with a photoinitiator as set forth by Ishima with an amin-functional silane adhesion promoter with a reason expectation of obtaining adequate adhesion to a glass substrate, wherein it is known amino-functional silanes are acceptable substitutes for epoxy-functional silanes for glass substrates, as evidenced by the teachings of Baikerikar in absence of evidence to the contrary and/or unexpected results.   Applicant is reminded, it is prima facie obvious to add a known ingredient for its known function—see In re Dial et al 140 USPQ 244.  

Allowable Subject Matter

Claims 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc